Citation Nr: 1114545	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  04-33 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a skin disease, including psoriasis and a benign tumor or tumors, to include as secondary to an in-service electrical shock injury or, in the alternative, as secondary to a service-connected right below-the- knee amputation due to underlying peripheral vascular disease caused by an electric shock injury.

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to an in-service electrical shock injury or, in the alternative, as secondary to a service-connected right below-the-knee amputation due to underlying peripheral vascular disease caused by an electric shock injury.

3.  Entitlement to service connection for hypertension, to include as secondary to an in-service electrical shock injury or, in the alternative, as secondary to a service-connected right below-the-knee amputation due to underlying peripheral vascular disease caused by an electric shock injury.

4.  Entitlement to service connection for vascular disease (exclusive of peripheral vascular disease of the right lower extremity), to include as secondary to an in-service electrical shock injury or, in the alternative, as secondary to a service- connected right below-the-knee amputation due to underlying peripheral vascular disease caused by an electric shock injury.

5.  Entitlement to service connection for arthritis of the cervical and lumbar spine, secondary to electrical shock injury or service connected below the knee amputation.

6.  Entitlement to service connection for kidney failure, to include as secondary to electrical shock or service connected below the knee amputation.

7.  Entitlement to a total rating by reason of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to August 1954, and prior active duty training (ACDUTRA) and inactive duty for training (INACTDUTRA) in the U.S. Marine Corps Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In an April 2007 decision, the Board denied the Veteran's claims for service connection for a skin disease, diabetes mellitus, hypertension, and vascular disease (exclusive of peripheral vascular disease of the right lower extremity).  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court or CAVC).  In a Memorandum Decision dated in September 2009, the Court vacated the Board's April 2007 decision and remanded the case to the Board for action in compliance with the Court's decision.

In an October 2010 decision, the Board remanded these issues for additional development pursuant to the directives of the September 2009 memorandum Decision.

In connection with his appeal, the Veteran and his wife presented testimony before the undersigned Veterans Law Judge at a VA Central Office hearing in August 2010.  A transcript of the hearing, as well as that of an earlier hearing, is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence does not show that the Veteran's skin disease, including psoriasis and a benign tumor or tumors was caused by a disease or injury in service and there is no competent evidence that it is related to the Veteran's service-connected right below-the- knee amputation. 

2.  Diabetes mellitus was not present in service or manifested within one year after separation, and there is no competent medical evidence showing that the current diabetes mellitus condition is related to military service or service-connected right below-the- knee amputation.

3.  Hypertension was not present in service or manifested within one year after separation, and there is no competent medical evidence showing that the current hypertension condition is related to military service or service-connected right below-the- knee amputation.

4.  The evidence does not show that the Veteran's vascular disease (exclusive of peripheral vascular disease of the right lower extremity), was caused by a disease or injury in service and there is no competent evidence that it is related to the Veteran's service-connected right below-the- knee amputation.

5.  Arthritis of the cervical and lumbar spine was not present in service or manifested within one year after separation, and there is no competent medical evidence showing that the current arthritis of the cervical and lumbar spine condition is related to military service or service-connected right below-the- knee amputation.

6.  The evidence does not show that the Veteran's kidney failure was caused by a disease or injury in service and there is no competent evidence that it is related to the Veteran's service-connected right below-the- knee amputation.

7.  The Veteran's service connected disorders are the amputation of the right leg below the knee, rated 40 percent disabling, and arthritis of the left knee, rated 30 percent disabling.  There is a combined 60 percent rating, with consideration of the bilateral factor.  He is also assigned special monthly compensation based on the anatomical loss of the right foot.  The service-connected disabilities are not shown to prevent him from obtaining or retaining substantially gainful employment. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disease, including psoriasis and a benign tumor or tumors, to include as secondary to service-connected right below-the-knee amputation were not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010). 

2.  The criteria for service connection for diabetes mellitus, to include as secondary to service-connected right below-the-knee amputation were not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

3.  The criteria for service connection for hypertension, to include as secondary to service-connected right below-the-knee amputation were not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

4.  The criteria for service connection for vascular disease (exclusive of peripheral vascular disease of the right lower extremity), to include as secondary to service-connected right below-the-knee amputation were not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).

5.  The criteria for service connection for arthritis of the cervical and lumbar spine, to include as secondary to service-connected right below-the-knee amputation were not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

6.  The criteria for service connection for kidney failure to include as secondary to service-connected right below-the-knee amputation were not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).

7.  The criteria for a TDIU, to include on an extra-schedular basis, are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.18, 4.19 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding the issues of service connection for arthritis of the cervical and lumbar spine and kidney failure, the notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in February 2008, prior to the date of the issuance of the appealed December 2008 rating decisions.

Regarding the TDIU claim, in the February 2008 letter, the RO also provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for a TDIU, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  

The Board further notes that, in the February 2008 letter, the Veteran was also notified that a disability rating and an effective date for the award of benefits are assigned in cases where service connection is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the Veteran's claims for service connection for a skin disorder, diabetes mellitus and hypertension, an April 2006 letter fulfilled the requirements of 38 C.F.R. § 3.159(b) and Dingess/Hartman.  

After issuance of the April 2006 letter, and opportunity for the Veteran to respond, the October 2006 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The Board notes the record does not include a notice letter specific to what information and evidence was needed to substantiate the claim for service connection for vascular disease (exclusive of peripheral vascular disease of the right lower extremity).  However, the Board finds that any notice defect was harmless error.  Indeed, the lack of such specific notice here is not shown to prejudice the appellant.  Rather, the Board determines that from the correspondence of record, a reasonable person should have understood how to substantiate the claim.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, and the Veteran's January 2006, September 2006, March 2008, and November 2010 VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran and his wife's hearings and various written statements provided by the Veteran as well as by his representative, on his behalf.  The Board finds that no additional RO action to further develop the record on the claims for service connection is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

I.  Service Connection

Service Connection Laws and Regulations Generally 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

Service connection can be granted for certain diseases, including diabetes mellitus, hypertension and arthritis, if manifest to a compensable degree within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2010). 

To warrant a diagnosis of hypertension for VA compensation purposes, the veteran must meet the criteria delineated in 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2010) (defining hypertensive vascular disease or hypertension for purposes of that section as diastolic blood pressure predominantly 90 mm. or greater and isolated systolic hypertension as systolic blood pressure predominantly 160 mm. or greater with diastolic blood pressure of less than 90mm).

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service- connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b). 

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background 

A review of the Veteran's service treatment records indicates that he reported no pertinent medical history on U.S. Marine Corps Reserves physical examination in January 1948.  The Veteran also reported no pertinent medical history at an enlistment physical examination at the time of his active duty enlistment in the U.S. Navy in October 1950.  Clinical evaluation was completely normal.  The Veteran was not treated during his period of active U.S. Navy service for a skin disorder, diabetes mellitus, hypertension (elevated blood pressure), vascular disease, a back disability or a kidney disability.  His medical history and clinical evaluation were unchanged at his separation physical examination in August 1954.

A review of the Veteran's DD Form 214 shows that he was on active U.S. Navy service from October 1950 to August 1954 and had 2 years of "other service."  The Veteran's U.S. Navy enlistment record shows that he had 2 years of Marine Corps Reserve service prior to entering active service in October 1950.

A review of the Veteran's post-service private outpatient treatment records from shows that he was treated for diabetes mellitus, peripheral vascular disease, and hypertension by a private physician between 1994 and 1996.

On VA outpatient treatment in April 1999, physical examination of the Veteran showed well-defined, slightly elevated, eczematous, scaly plaques on his elbows and knees.  The assessment was psoriasis.

In a March 2000 statement, the Veteran contended that, in October 1952, while stationed on board U.S.S. MENELAUS as an electronic technician checking the radar system, the ship rolled and he fell in to the main electrical panel and was knocked unconscious.  The Veteran regained consciousness in sick bay.  He had suffered "circulatory problems and tumors" since this in-service accident.  His underwent a right below-the-knee amputation in 1994 "due to circulatory problems."

The Veteran also included a statement from J.B., wherein this former shipmate of his recalled experiencing problems with the ship's radar while both men served on board U.S.S. MENELAUS.

In a March 2000 statement, H.D.S. stated that he was stationed on board U.S.S. MENELAUS working in the engine room when he was contacted on October 1, 1952, by the radioman and informed that an electrical accident had occurred.  He was instructed to cut electrical power to the radio and radar systems.  H.D.S. stated that, 4 days later, he was admitted to sick bay aboard U.S.S. MENELAUS and saw the Veteran there "as a result of his electrical accident."  H.D.S. remained in sick bay for 2 months.

The Veteran's wife contended in a March 2000 statement that she had been told in 1952 by L.C., the wife of the executive officer of U.S.S. MENELAUS, that she should not be surprised if she and the Veteran were unable to have children.

On VA outpatient treatment in March 2000, the Veteran stated that his psoriasis was under good control on medication.  His history included diabetes, status-post below-the-knee amputation, and psoriasis since his 20's.  Physical examination showed minimal scaling and erythematous plaques on his elbows, knees, and over his distal interphalangeal joints.  The assessment was psoriasis.

On VA outpatient treatment in April 2000, it was noted that the Veteran was being followed for chronic ulceration of the left heel.  Objective examination showed blood pressure of 142/67, a right below-the-knee amputation, post-surgical scarring along the Achilles and posterior left calf, a 0.5 centimeter deep ulcer with a white, shiny base, and the entire heel area was a concave cleft covered by healthy granulation tissues except for the central base which appeared to be white bone.  The assessment included diabetes mellitus, hypertension, peripheral vascular disease, and psoriasis.

In a May 2000 letter, a VA physician stated that the Veteran had reported to him that, while on active service, he was servicing an electrical panel and was thrown against it in rough seas.  He was told that his body had shorted out the panel so that the vessel lost power; he reported losing hair or having burns on his head and a burn on his right knee.  He stated that he was unconscious in sick bay for weeks after this in-service accident and suffered amnesia for months afterwards.  The Veteran also reported to the VA physician that he had been told 2 years earlier "that some blood vessels in his right leg did not appear to have been occluded by gradual hardening of the arteries but rather to have been injured in some manner."  The Veteran asserted that his contact with the electrical panel during active service had injured both of his legs.  "He also wonders if perhaps electricity may have passed between his head or upper body to his leg(s), injuring internal organs and predisposing [him] to later diabetes, hypertension, and vascular disease."  The physician concluded, "It certainly seems plausible that a high-voltage injury of the type the Veteran describes could have late sequelae such as diabetes, hypertension, and vascular disease."

On VA outpatient renal examination in May 2002, the Veteran complained of difficulty initiating his urinary stream.  The VA examiner stated that this complaint had recurred for years and was not new.  The Veteran denied any shortness of breath, lower extremity edema, or any other complaints.  Physical examination showed blood pressure of 136/64, a right lower extremity amputation, and a warm left lower extremity with no peripheral edema.  Urinalysis showed greater than 300 mg/dL of protein, a white blood cell count of 8.6, blood urea nitrogen (BUN) level of 36, and a creatinine level of 1.8.  The assessment was chronic underlying renal insufficiency likely secondary to diabetes and hypertension with proteinuria and anemia.

A review of a copy of a Deck Log from U.S.S. MENELAUS submitted to VA in August 2002 indicates that, on December 6, 1952, the Veteran accidentally came in to contact with high voltage while checking the spark gap on the radar system.  He was unconscious for approximately 1 minute and suffered a slight burn on his right knee.  Examination of his heart and pulse was essentially normal.  After this accident, he was resting in sick bay under observation and was returned to duty later that same day.

In an August 2002 memorandum, a private physician noted that there were no records to support the Veteran's allegation that he was treated during service for electrical injuries in October 2002.  However, there was lay evidence for a teammate stationed on the same ship who recalled being informed of an electrical accident.  The teammate also noted that he saw the Veteran in sick bay four days after the electrical accident.  The physician noted that the Veteran reported developing diabetes at age 30, approximately 6 years after his service.  He also subsequently developed hypertension.  The private physician concluded that it was as likely as not that the Veteran's electrical injury that occurred during service may have caused some underlying vascular and nerve injury thereby predisposing him to below the knee amputation.

On VA outpatient treatment in August 2002, the Veteran complained of right arm pain since his last hospitalization.  He generally felt well. Physical examination showed blood pressure of 170/70 per nurse and 140/80 right arm sitting per physician, positive left lower extremity edema, a very clear wound in the left foot with red granulation tissue along the dorsal transmetatarsal amputation wound with no surrounding redness and no purulent discharge, and a dry and well epithelialized wound.  The assessment included diabetes mellitus, peripheral vascular disease, and hypertension.

On VA outpatient treatment in April 2003, the Veteran stated that his blood sugar was under good control.  His medical history included diabetes mellitus, hypertension, and psoriasis.  The VA examiner noted that his diabetes had been complicated by angiopathy and foot ulcers, resulting in a right below-the-knee amputation.  Objective examination showed psoriatic plaques on the hands and elbows and blood pressure of 140/78 supine and 160/80 sitting.  The assessment included complicated insulin dependent diabetes mellitus and hypertensive/ischemic heart disease.

In a June 2003 memorandum, a private physician that the Veteran had had adult onset diabetes for 30 years.  The physician stated that he had been treated by VA for this condition for 3 years and had received his medical care in the private sector prior to that time.

In a July 2003 statement, the Veteran contended that he was never checked after an in-service accident in 1952 "for any after effects including diabetes or circulatory problems."  He stated that he was diagnosed with diabetes several years later after complaints of constantly falling asleep and feeling tired all the time.  He also stated that he had been on insulin since a right leg amputation in March 1994.

On VA dermatology consult in October 2003, it was noted that he had psoriasis and a "warty" excrescence in a left heel wound and tissue overgrowth that was impairing healing.  His history included electrocution, diabetes mellitus, losing his right leg, and a history of psoriasis since 1954.  Physical examination showed limited psoriasis involving both elbows and a 2 centimeter well- defined ulcer with a dry keratotic surface on the heel of the left foot.  The assessment was limited psoriasis and an ulcer secondary to diabetes mellitus and pressure with no evidence of a wart.

On VA dermatology examination in January 2004, the Veteran complained of increased drainage and edema associated with a lesion on the left lower extremity.  Physical examination showed some small erythematous plaques on his left knee and elbow with minimal scaling, a depressed lesion on the left heel with a verrucous base and some hyperkeratosis at the lesion edge, and status-post right knee amputation.  The assessment included psoriasis with a note that the Veteran was doing well on medication.

The Veteran testified at his Central Office Board hearing in April 2005 that, following his in-service accident, he spent 2 months in sick bay.  He also testified that he experienced "little red marks" and scabbing on his elbows, hands, and knees, skin ulcerations on his amputation stump, and fatty tumors on his stomach and right foot.  In a prior writing, he argued that the deck log was incomplete, and did not show that he returned to his duties as an electronic technician.

The Veteran was afforded a VA examination in January 2006.  He complained of right phantom limb pain.  His medical history included right below-the-knee amputation, hypertension, peripheral vascular disease, psoriasis, and diabetes mellitus.  Physical examination showed blood pressure of 184/65, pitting edema of the left lower extremity, and a BUN level of 78.  The examiner noted that the Veteran reported that he was electrocuted in 1952.  He also developed a Charcot foot of the right lower extremity which may or may not be secondary to simply his diabetes, but the Veteran claimed that the electrocution injured his vasculature.  The Veteran also reported that the pain in his cervical and lumbar spine began after his foot amputation in 1994.  X-rays of the cervical spine revealed severe degenerative arthritis while x-rays of the lumbar spine revealed minimal degenerative arthritis.  The examiner opined that the Veteran's arthritis of his cervical spine was not caused by or the result of the service-connected right knee amputation.  The degenerative arthritis of the cervical spine was most likely due to just degenerative arthritis and as a wear and tear phenomenon.  His amputation would not necessarily affect his cervical spine since the cervical spine was not involved with weightbearing of the lower extremity and the lower body.  The Veteran did indeed have degenerative arthritis of the lower cervical spine but the amputation was not the cause of his degenerative arthritis.  The arthritis of his lumbar spine was also not caused by or the result of the amputation. 

The Veteran was also afforded another VA examination in September 2006.  The examiner stated that she had reviewed the claims file.  The Veteran's medical history included diabetes mellitus, hypertension, psoriasis, and an electrical injury in 1954.  His surgical history included a right below- the-knee amputation in 1994.  The Veteran reported that his diabetes mellitus had been diagnosed in 1958 and was treated with medication for many years before he was placed on insulin in 1994 following his right below-the-knee amputation.  He denied any recent diabetes symptoms.  He reported being diagnosed with hypertension between 1958 and 1960 and was on medication and that his peripheral vascular disease began after his discharge from active service.  He had experienced psoriasis since his discharge and that, since starting kidney dialysis, his previous skin lesions had cleared and he had no current psoriatic lesions.  He denied any current treatment for psoriasis.  He experienced "tumors" "a long time ago" in the 1960's and had 2 small areas on the abdomen, 1 on the back, and 1 on the right elbow.  Physical examination showed 2 areas of hyperpigmentation on the elbow and right stump (each measuring 5 centimeters in diameter) where he had previous psoriatic lesions, blood pressure of 124/52, no clubbing, cyanosis, or edema in the extremities, a well- healed right below-the-knee amputation stump, a well-fitting prosthesis, extremities that were cool to touch, no active skin lesions, several lipomas/neuromas on the right elbow that were non-tender to palpation, 2 separate areas of lipomas/neuromas in the abdomen area, and no current active psoriatic lesions.  The VA examiner noted that recent laboratory data showed renal failure with a BUN of 30 and creatinine of 4.6.  

The diagnosis was diabetes, hypertension, skin condition and peripheral vascular disease with right below the knee amputation.  The examiner concluded that the Veteran's diabetes was not secondary to electrocution while on active duty or secondary to peripheral vascular disease.  The examiner noted that the Veteran was diagnosed with diabetes in his 20's which would most likely be diabetes type I.  The examiner also concluded that hypertension and skin condition were not secondary to electrocution during active service or his peripheral vascular disease.  The examiner also opined that the Veteran's peripheral vascular disease with right below the knee amputation was most likely secondary to diabetes and not likely to any electric shock injury while on active service.

The Veteran underwent a VA examination in March 2008.  The Veteran was diagnosed with diabetes mellitus type II, coronary artery disease (at least as likely as not secondary to his diabetes), hypertension (diagnosed at the same time as his diabetes and as least as likely as not secondary to his diabetes), diabetic neuropathy (at least as likely as not secondary to his diabetes), chronic kidney disease (at least as likely as not secondary to his diabetes), erectile dysfunction (at least as likely as not secondary to his diabetes), diabetic retinopathy, peripheral vascular disease with subsequent below the knee amputation and transmetatarsal amputation of the left foot with multiple ulcers, transient ischema attack with no residuals, viral verruca of the left heel with ulcers, spinal stenosis, degenerative disk disease, arthritis of the right shoulder, arthritis of the left ankle, ruptured left Achilles tendon, advanced degenerative arthritis of the right hand and arthritis of the bilateral knees.  

In a February 2009 letter, a private physician noted that the Veteran incurred an electrical injury in the Navy.  He received a high dose electrical shock that has resulted in significant medical consequences.  The physician noted that an injury of this dimension will contribute to the development of diabetes mellitus, related hypertension and vascular disease.

The Veteran underwent a VA examination in November 2010.  The examiner noted that the Veteran was diagnosed with diabetes in 1958.  The diagnoses were diabetes mellitus type II; coronary artery disease at least as likely as not secondary to his diabetes; hypertension diagnosed at the same time as his diabetes which was secondary to his diabetes; diabetic neuropathy at least as likely as not secondary to his diabetes; diabetic neuropathy at least as likely as not secondary to his diabetes with stage 5 chronic kidney disease; erectile dysfunction at least as likely as not secondary to his diabetes; peripheral vascular disease with a right below the knee amputation and a transmetatarsal amputation of the left foot; multiple left foot ulcers with a left foot transmetatarsal amputation at least as likely as not secondary to his diabetes; no evidence of diabetic skin conditions; a viral wart lesion; TIA with residual weakness in both legs; cervical spine stenosis degenerative cervical disc disease; lumbar degenerative disc disease; psoriasis and fatty tumors.  The examiner opined that there was no evidence that the Veteran's diabetes mellitus, hypertension, any skin diseases, vascular disease (exclusive of peripheral vascular disease of the right lower extremity), cervical or lumbar disorders or a kidney disorder began during service or was causally linked any incident of service to include a documented electrical shock injury.  The examiner noted that the claims file documented that the Veteran experienced an electrical shock but returned to duty the same day and his separation examination was normal.  There was no evidence in the claims file that the Veteran was treated for or had any symptoms of any condition related to electrical shock such as severe entrance or exit burns at point of contact, cardiac arrest, forceful severe muscle contractions resulting in spine injuries, internal injuries with symptoms such as shortness of breath, chest pain or abdominal pain involving internal organs, pain in hands and feet, neck or back or any deformity of any part of the body that may indicate a possible broken bone resulting from electric shock.  There was no evidence of symptoms of muscle, nerve or tissue damage which can include seizures, bone fractures, confusion, amnesia, muscle pain and contractures, impaired vision or headache.  The examiner noted that according to the literature, these symptoms are evident at the time of an electrical shock injury.

The examiner also opined that there was no evidence in the literature to support the Veteran's contention that the Veteran's service-connected right below the knee amputation due to his underlying peripheral vascular disease of the right lower extremity caused or aggravated the Veteran's diabetes, hypertension, skin disorder, vascular disease (exclusive of peripheral vascular disease of the right lower extremity), cervical or low back disorder or kidney disorder.  The examiner noted that diabetes developed with the receptors on cells in the body that normally respond to the action of the insulin failing to be stimulated by insulin.  This was known as insulin resistance.  In response to this insulin resistance, more insulin may be produced.  This over-production exhausts the insulin manufacturing cells in the pancreas resulting in diabetes.  Hypertension, peripheral vascular disease and kidney disease were all common complications in diabetes.  The longer you have diabetes, the greater the incidence of these complications.  The Veteran was over 80 years old and had diabetes since 1958.  The exact cause of the psoriasis remained unknown.  There may be a combination of factors including genetic composition and environmental factors.  It was common for psoriasis to be found in members of the same family.  There was no evidence linking psoriasis to diabetes, leg amputation or electrical shock.  The Veteran's lumbar and cervical spine disease was most likely age related at 80 years of age.

Analysis

The Veteran asserts that his current skin condition, diabetes, hypertension, vascular disease (exclusive of peripheral vascular disease of the right lower extremity), arthritis of the cervical and lumbar spine and kidney failure, that are related to service, specifically an in-service incident of electrical shock, or related to service connected below the knee amputation.  However, considering the record-to include statements made by or on the Veteran's behalf-in light of the above, the Board finds that the criteria for service connection are not met.

The Board notes that multiple VA treatment and private records demonstrate a diagnosis of psoriasis, diabetes, hypertension, vascular disease (exclusive of peripheral vascular disease of the right lower extremity), arthritis of the cervical and lumbar spine and kidney failure.

As there is a current diagnosis of these claimed disabilities, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Regarding the Veteran's claims for diabetes, hypertension and arthritis of the cervical and lumbar spine on a presumptive basis, the Board notes that these disabilities were not medically shown to have manifested to a compensable degree within the first post service year.  Additionally, the Board notes that on multiple occasions the Veteran reported that his diabetes began in 1958, 4 years after his service while medical evidence noted that the Veteran's hypertension began at the same time as his diabetes.  Therefore, there is no rebuttable presumption of service incurrence afforded to certain chronic diseases, to include diabetes mellitus, hypertension and arthritis.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Board also points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Regarding service connection on a direct basis, a review of the service treatment records noted no clinical findings or diagnoses of the claimed disabilities or any complaints of pain or injury to any specific areas of his body during service.  

However, the Board is aware of the lay testimony of the Veteran's crewmate who indicated that he recalled an electric accident at the time that he and the Veteran were serving together.

Regarding the Veteran's claims for a skin condition, arthritis of the cervical and lumbar spine and kidney failure, the Board notes that there is no medical opinion of record showing a relationship between the any current skin, arthritis of the cervical and lumbar spine and kidney failure disabilities and his military service.  In fact, the only medical opinion addressing the etiology of the skin, arthritis of the cervical and lumbar spine and kidney failure disabilities weighs against the claim.  As indicated above, the November 2010 examiner opined that there was no evidence that the Veteran's skin diseases, cervical or lumbar disorders or a kidney disorder began during service or was casually linked any incident of service to include a documented electrical shock injury.

This is consistent with a comprehensive review of the pertinent evidence of record, as discussed herein.  In this case, the service treatment records are entirely negative for complaints or treatment of a skin condition, arthritis of the cervical and lumbar spine and kidney failure, and there is no medical opinion of record showing a relationship between any current a skin condition, arthritis of the cervical and lumbar spine and kidney failure, and the Veteran's military service.  The medical records that address any current a skin condition, arthritis of the cervical and lumbar spine and kidney failure, make no mention whatsoever of the Veteran's military service.

Regarding the remaining issues for service connection on a direct basis, the Board notes that there is conflicting evidence on whether any current diabetes, hypertension or vascular disease (exclusive of peripheral vascular disease of the right lower extremity) disabilities are related to service on a direct basis.

In his March 2000 VA treatment note, the VA physician opined that "it certainly seems plausible that a high-voltage injury of the type the Veteran describes could have late sequelae such as diabetes, hypertension, and vascular disease."

Additionally in a February 2009 letter, a private physician indicated that the Veteran received a high dose electrical shock and an injury of this dimension will contribute to the development of diabetes mellitus, related hypertension and vascular disease.
 
However, the January 2006, September 2006, March 2008, and November 2010 VA examiners concluded that the Veteran's current diabetes, hypertension or vascular disease were not caused by or the result of his active duty service.

The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

While the March 2000 VA treatment note and February 2009 letter of a private physician suggest that there is a link between the Veteran's current diabetes mellitus, related hypertension and vascular disease disabilities and service, the January 2006, September 2006, March 2008 and November 2010 examiners had the benefit of a review of the Veteran's claims file, and provided more detailed opinions than the March 2000 and February 2009 opinions.  The November 2010 VA examiner also addressed the timing of the Veteran's symptoms and provided a rationale for his conclusions.  Specifically, he noted that diabetes mellitus, related hypertension and vascular disease did not begin during service nor were they causally linked any incident of service to include a documented electrical shock injury.  He indicated that despite the claims file documenting that the Veteran experienced an electrical shock injury, he returned to duty the same day, his separation examination was normal and there was no evidence in the claims file that the Veteran was treated for or had any of the many symptoms of any condition related to electrical shock.  The examiner noted that according to the literature, these symptoms would be evident at the time of an electrical shock injury. 

For these reasons the Board finds the January 2006, September 2006, March 2008 and November 2010 VA examiners opinions to be the most probative.  The favorable opinions are noted to be conclusory without medical reasoning to support the conclusions set out.

The Veteran is also claiming service connection on a secondary basis.  A secondary service connection claim requires medical evidence to connect the asserted secondary condition to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997); see Locher v. Brown, 9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, supra). 

The Board notes that the Veteran claims that his disabilities were caused by his service connected right below-the-knee amputation due to underlying peripheral vascular disease caused by an electric shock injury.  However, there is no competent opinion relating the Veteran's skin condition, diabetes, hypertension, vascular disease (exclusive of peripheral vascular disease of the right lower extremity), arthritis of the cervical and lumbar spine and kidney failure and to the service connected right below-the-knee amputation.  

Additionally, the only competent medical opinion to specifically address whether a skin condition, diabetes, hypertension, vascular disease (exclusive of peripheral vascular disease of the right lower extremity), arthritis of the cervical and lumbar spine and kidney failure disabilities were caused or aggravated by service-connected right below-the-knee amputation weighs against the claim.  The November 2010 VA examiner concluded that there was no evidence in the literature to support the Veteran's contention that the Veteran's service-connected right below the knee amputation due to his underlying peripheral vascular disease of the right lower extremity caused or aggravated the Veteran's diabetes, hypertension, skin disorder, vascular disease (exclusive of peripheral vascular disease of the right lower extremity), cervical or low back disorder or kidney disorder.  There is no competent evidence to the contrary in the claims file.

The Board notes the Veteran's testimony and the statements of his and wife regarding the cause of his diabetes, hypertension, skin disorder, vascular disease (exclusive of peripheral vascular disease of the right lower extremity), cervical or low back disorder or kidney disorder.  Such lay assertions may serve to support a claim for service connection by supporting the occurrence of lay- observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, supra (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan, supra (lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself).

However, the Board finds that Veteran's testimony and the statement of his wife is less probative than the objective medical evidence and an opinion from a medical professional.  See Madden, supra., see also Cartright, surpa.   

It is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

Because the most probative opinions are against the claim, the Board concludes that the preponderance of the evidence is against the grant of service connection for a skin condition, diabetes, hypertension, vascular disease (exclusive of peripheral vascular disease of the right lower extremity), arthritis of the cervical and lumbar spine and kidney failure disabilities, to include as secondary to service-connected right below-the-knee amputation.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II.  TDIU

Laws and Regulations

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2010).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service- connected disability, provided that he has one service- connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  For the single 60 percent rating disabilities of both lower extremities are considered one disability.  The existence or degree of non-service connected disabilities will be disregarded if the above- stated percentage requirements are met and the evaluator determines that the veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In cases where the schedular criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. § 3.321.

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service- connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).


Factual Background and Analysis

In a March 2008 treatment note, a private physician indicated that the Veteran had a right below the knee amputation and was on dialysis.  He was "indeed unemployable sight unseen".

In another March 2008 treatment note, the same private physician indicated that the Veteran was unable to work even before due to his multiple medical issues and inability to ambulate on his own.  He opined that the Veteran working in the future was not a reasonable goal.

As noted above, the Veteran underwent a VA examination in March 2008.  The examiner noted that the Veteran was claiming individual unemployability.  The Veteran was diagnosed with diabetes mellitus type II, coronary artery disease (at least as likely as not secondary to his diabetes), hypertension (diagnosed at the same time as his diabetes and as least as likely as not secondary to his diabetes), diabetic neuropathy (at least as likely as not secondary to his diabetes), chronic kidney disease (at least as likely as not secondary to his diabetes), erectile dysfunction  (at least as likely as not secondary to his diabetes), diabetic retinopathy, peripheral vascular disease with subsequent below the knee amputation and transmetatarsal amputation of the left foot with multiple ulcers, transient ischema attack with no residuals, viral verruca of the left heel with ulcers, spinal stenosis, degenerative disk disease, arthritis of the right shoulder, arthritis of the left ankle, ruptured left Achilles tendon, advanced degenerative arthritis of the right hand and arthritis of the bilateral knees.  The examiner concluded that the Veteran would not be able to engage in any type of industrial employment due to the pain and instability from the right below the knee amputation and left foot amputation.  He also would not be able to engage in any type of industrial or sedentary employment due to his bilateral hand pain, right arm pain, right shoulder pain, bilateral knee pain and neck and back pain due to his inability to sit, stand or walk for any prolonged period of time.

The Veteran contends that he is entitled to a total disability rating based on individual unemployability because he cannot work as a result of his service-connected disabilities.  The Veteran is service connected for below the knee amputation due to peripheral vascular disease of the right lower extremity, evaluated as 40 percent disabling and moderate osteoarthritis of the left knee associated with below the knee amputation, evaluated as 30 percent disabling.  The Veteran's overall disability rating is 60 percent.

It is noted that the involvement of both lower extremities constitute a single disability for consideration of a TDIU.  While he is significantly disabled due to the service connected disabilities, it is not shown that he is unable to work solely because of those disorders.  He has significant non-service connected disorders that hamper employability, as does his advancing age.  These factors are not for consideration.  The disability picture of the lower extremities, combined to 60 percent are such as contemplated by the schedule.  He does not have such findings as to render him unemployable.  See Van Hoose, supra.

Although the Veteran does meet the percentage standards set forth above, an extraschedular consideration may also be applicable, if he is in fact unemployable by reason of service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  See also 38 C.F.R. § 3.321(b)(1) (2010).

The Board again acknowledges that it is VA's policy that all Veterans who are unable to follow a substantially gainful employment by reason of service connected disabilities shall be rated totally disabled.  Therefore, referral to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of Veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a). 38 C.F.R. 4.16(b). 

In this case, extraschedular consideration is not warranted, because the evidence does not show that the Veteran is unable to perform substantially gainful employment due to his service connected disabilities.  Rather, the evidence shows that the Veteran is unemployable due to his non-service connected physical disabilities.  Therefore, for the reasons set forth below, referral by the RO to the Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321(b) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Although the Veteran has asserted that he cannot work because of his service-connected disabilities, the Board finds that the preponderance of the evidence overall does not support the Veteran's contentions.  Essentially, the preponderance of the evidence does not show that the Veteran's service-connected below the knee amputation and moderate osteoarthritis of the left knee associated with below the knee amputation symptoms alone would render him unable to obtain and maintain any form of employment.

The Veteran is currently unemployed.  Although the Veteran has asserted that he cannot work partly because of his service-connected below the knee amputation and moderate osteoarthritis of the left knee, the Board finds that the evidence overall does not indicate that the Veteran's service- connected disabilities alone render him unemployable.  While the Veteran is noted to have some functional impairment related to his service-connected disabilities, the evidence of record does not support his contention that he is unable to work in any capacity whatsoever as the result of his service-connected disabilities, and the record does not support a claim of entitlement to TDIU. 

The Board notes that the March 2008 treatment notes from the Veteran's private physician indicate that the Veteran is unemployable as a result of his many disabilities.  However, the private physician does not specify whether the Veteran unable to perform substantially gainful employment solely due to his service connected disabilities.  The Board notes that the Veteran has a multitude of non-service disabilities as evidenced by the record which also contribute significantly to his disability.

Additionally, the March 2008 VA examiner specifically indicated that the Veteran would not be able to engage in any type of industrial employment due to the pain and instability from the right below the knee amputation and left foot amputation.  However, the examiner also specifically indicated that the Veteran would not be able to engage in any type of industrial or sedentary employment due to his bilateral hand pain, right arm pain, right shoulder pain, bilateral knee pain and neck and back pain due to his inability to sit, stand or walk for any prolonged period of time.  While the examiner opined that the Veteran's service-connected disabilities would prevent him from industrial employment, his overall opinion is to the effect that his service-connected disabilities alone would not prevent him from sedentary employment as the Veteran's nonservice-connected disabilities prevented both industrial and sedentary employment.

Here, the Board does not doubt that the Veteran's service- connected disabilities, which combine to a 60 percent rating, cause the Veteran occupational impairment; however, there is a lack of evidence showing that there are circumstances that place him in a different category to warrant entitlement to a TDIU.

The Board has considered the Veteran's own statements that he is unable to work due to his service-connected below the knee amputation and moderate osteoarthritis of the left knee disabilities, and the Board finds these statements competent to describe the Veteran's current symptomatology.  However, the preponderance of the evidence as discussed above does not support the contention that the Veteran is unable to work, at least in some capacity, solely due to his service-connected disabilities; and the Veteran lacks the vocational expertise or medical knowledge to provide such an opinion.  See Espiritu v. Derwinski, supra.  Overall, the Board concludes that the evidence with respect to individual unemployability is not evenly balanced so as to permit application of the reasonable doubt doctrine in favor of the Veteran.  To the contrary, the preponderance of the evidence is against the Veteran's claim that his service- connected disabilities render him unable to obtain or retain substantially gainful employment whatsoever within the context of 38 C.F.R. § 4.16(b) on the basis of an extraschedular rating.  Therefore, referral by the RO to the Chief Benefits Direction of VA's Compensation and Pension Service under 38 C.F.R. § 3.321(b) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Accordingly, entitlement to a TDIU is not warranted and the appeal as to this issue must be denied. 



ORDER

Entitlement to service connection for a skin disease, including psoriasis and a benign tumor or tumors, to include as secondary to an in-service electrical shock injury or, in the alternative, as secondary to a service-connected right below-the- knee amputation due to underlying peripheral vascular disease caused by an electric shock injury is denied.

Entitlement to service connection for diabetes mellitus, to include as secondary to an in-service electrical shock injury or, in the alternative, as secondary to a service-connected right below-the-knee amputation due to underlying peripheral vascular disease caused by an electric shock injury is denied.

Entitlement to service connection for hypertension, to include as secondary to an in-service electrical shock injury or, in the alternative, as secondary to a service-connected right below-the-knee amputation due to underlying peripheral vascular disease caused by an electric shock injury is denied.

Entitlement to service connection for vascular disease (exclusive of peripheral vascular disease of the right lower extremity), to include as secondary to an in-service electrical shock injury or, in the alternative, as secondary to a service- connected right below-the-knee amputation due to underlying peripheral vascular disease caused by an electric shock injury is denied.

Entitlement to service connection for arthritis of the cervical and lumbar spine, secondary to electrical shock injury or service connected below the knee amputation is denied.  Entitlement to service connection for kidney failure, to include as secondary to electrical shock or service connected below the knee amputation is denied.  Entitlement to a TDIU is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


